Citation Nr: 0527869	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-18 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision in which 
the RO denied service connection for PTSD. The veteran filed 
a notice of disagreement (NOD) later that month, and a 
statement of the case (SOC) was issued in June 2003.  In July 
2003, the veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals).  

In June 2004, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of service connection for PTSD (as 
reflected in a July 2005 supplemental SOC (SSOC)), and 
returned this matter to the Board.

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though it will, 
regrettably, further delay an appellate decision on this 
matter.

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The Board in its prior June 2004 remand, noted that the 
report of an October 2002 VA examination reflected a 
diagnostic impression of chronic PTSD.  Also noted was that 
further action was warranted in order to determine whether 
there was credible supporting evidence that a claimed in-
service stressor occurred, and, if so, whether there was a 
medical link between any corroborated stressor and the 
veteran's psychiatric symptoms.  In this regard, the record 
does not reflect, and the veteran also does not allege, that 
he had combat service.  Of the veteran's claimed in-service 
stressful experiences, those that appear to be subject to 
independent verification are that his company stationed in 
the Cam-Ranh Bay Area of Vietnam received numerous rocket and 
mortar attacks between March and May 1970, including one 
instance in March or April of 1970 in which incoming rockets 
damaged military vehicles at a maintenance area within a few 
feet of where he was located; and that on his initial flight 
into Vietnam on January 11, 1970, the plane was forced to 
land at the Long-Binh airfield in the midst of an attack on 
the runway.  In view of these in-service experiences claimed 
by the veteran, the Board requested that on remand, the RO 
undertake further action to attempt to corroborate each of 
the claimed stressors.

Thereafter, the RO contacted the United States Armed Services 
Center for Unit Records Research (CURR) in an attempt to 
substantiate each of the above claimed events, and in May 
2005, this agency responded that the veteran's unit of 
assignment had been stationed at Cam Ranh Bay during the time 
period in which he served in Vietnam, from January to 
November 1970.  Also noted was that Operational Reports-
Lessons Learned for his unit indicated that on the night of 
March 31 to April 1, 1970, the Cam Ranh Bay peninsula was 
attacked by sappers, and received a bombardment of enemy 
rockets.  A chronological listing from the U.S. Army Support 
Command confirmed that on March 31, 1970, five enemy sappers 
destroyed three POL tanks filled with fuel, and that the next 
day, there was a rocket attack on the base at Cam Ranh Bay 
involving fifteen rockets fired, and another attack later 
that day involving seventeen rockets fired, causing damage to 
a number of buildings.  (The report from CURR further noted 
that it was unable to verify any attack on the Long-Binh 
airfield on January 11, 1970.)       

The above information received from CURR, when considered in 
connection with details of the alleged in-service stressors 
offered by the veteran, substantially corroborates the 
occurrence of the claimed rocket and mortar attacks at the 
Cam Ranh Bay area in March or April 1970.  The report from 
this agency substantiates the veteran's general assertions 
regarding rocket and mortar attacks at his base around this 
time period, notwithstanding that it does not include any 
specific reference to the claimed incident at a vehicle 
maintenance area at which the veteran alleges he was 
personally present; moreover, the researched stressor 
verification data is consistent with the veteran's prior 
report (in his February 2003 response to a PTSD questionnaire 
sent by the RO) that around the time the attacks occurred, 
North Vietnamese soldiers had demolished one or more fuel 
storage tanks.  Hence, the occurrence of the claimed in-
service stressor involving repeated rocket and mortar attacks 
on the veteran's base during the period from March to April 
1970 has been established.  See Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997) (requiring corroboration of every detail, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly).  See also Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002) (the records need 
only imply the veteran's participation (e.g., to not 
controvert the veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred)).  The question remains, however, as to whether the 
veteran's corroborated stressor is sufficient to have 
resulted in a diagnosis of PTSD; this question must addressed 
by qualified medical personnel.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Under these circumstances, the RO should schedule the veteran 
for a VA examination for the purposes of determining whether 
the veteran's single verified in-service stressful experience 
is sufficient to support a diagnosis of PTSD.  The veteran is 
advised that, in keeping with VA's duty to assist, the 
purpose of any examination requested pursuant to this remand 
is to obtain information or evidence that may be dispositive 
of the appeal.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  Hence, failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

While the matter on appeal is in remand status, the Board 
notes that the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the Dorn 
VA Medical Center (VAMC) in Columbia, South Carolina, dated 
from January 2003 to December 2004.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Columbia VAMC, following 
the procedures prescribed in 38 C.F.R. § 3.159 (2004) as 
regards requesting records from Federal facilities.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent  records of psychiatric 
evaluation and/or treatment from  the 
Columbia VAMC, from December 2004 to the 
present. The RO must follow the procedures 
set forth      in 38 C.F.R. § 3.159(c) as 
regards requesting records  from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the  veteran to submit all 
pertinent evidence in his     possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter    should clearly explain 
to the veteran that he has a full  one-
year period to respond (although VA may 
decide     the claim on appeal within the 
one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by    following the 
current procedures set forth in 38 C.F.R.      
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought     are not 
obtained, the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from   each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an 
appropriate VA medical facility.  The 
veteran's entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of the 
veteran's documented medical history and 
assertions.  In rendering a determination 
as   to whether the diagnostic criteria 
for PTSD are met, the examiner is 
instructed that only the corroborated in-
service stressor of rocket and mortar 
attacks on the veteran's base at Cam Ranh 
Bay, from March to April 1970, may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate,   the examiner 
should specify how the diagnostic criteria 
are met, specifically commenting upon the 
link between the veteran's current 
symptomatology and the verified in-service 
stressor.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure   that the requested actions 
have been accomplished (to    the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for    service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

8.	If the benefit sought on appeal remains 
denied, the  RO should furnish to the 
veteran and his representative   an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

